Exhibit 10.02
 


 


 


 


 


 
SCANA CORPORATION
 


 
EXECUTIVE DEFERRED COMPENSATION PLAN
 


 


 


 
(including amendments through December 31, 2009)
 


 


 


 


 


 

 
 

 

SCANA CORPORATION
 


 
EXECUTIVE DEFERRED COMPENSATION PLAN
 


 


 
TABLE OF CONTENTS
 


 

   
Page
SECTION 1.
ESTABLISHMENT AND PURPOSE
1
1.1
ESTABLISHMENT AND HISTORY OF THE PLAN
1
1.2
DESCRIPTION OF THE PLAN
1
1.3
PURPOSE OF THE PLAN
1
1.4
EFFECTIVE DATE
2
 
SECTION 2.
 
DEFINITIONS
 
3
2.1
DEFINITIONS
3
2.2
GENDER AND NUMBER
6
 
SECTION 3.
 
ELIGIBILITY AND PARTICIPATION
 
7
3.1
ELIGIBILITY
7
3.2
PARTICIPATION
7
3.3
CONTINUED PARTICIPATION
7
 
SECTION 4.
 
DEFERRALS
 
8
4.1
DEFERRAL ELECTION
8
4.2
CREDITING OF EMPLOYER MATCHING DEFERRALS
9
4.3
DEFERRAL PERIOD
9
4.4
FORM OF PAYMENT OF DEFERRED AMOUNTS
10
4.5
MODIFICATION OF DEFERRAL DATE
10
 
SECTION 5.
 
EDCP LEDGERS – DEFERRED COMPENSATION ACCOUNTS
 
12
5.1
PARTICIPANT ACCOUNTS
12
5.2
HYPOTHETICAL EARNINGS
12
5.3
CHARGES AGAINST ACCOUNTS
12
 
SECTION 6.
 
PAYMENT OF DEFERRED AMOUNTS
 
13
6.1
PAYMENT OF DEFERRED AMOUNTS
13
6.2
ACCELERATION OF PAYMENTS
13
6.3
UNFORESEEABLE EMERGENCY
13
6.4
ACCELERATION SUBJECT TO SUBSTANTIAL LIMITATIONS
14
6.5
COMMITTEE MODIFICATION OF INSTALLMENT DISTRIBUTION OPTIONS
15
6.6
DELAY IN DISTRIBUTION FOR SPECIFIED EMPLOYEES
15
6.7
COMPLIANCE WITH DOMESTIC RELATIONS ORDER
16
 
SECTION 7.
 
BENEFICIARY DESIGNATIO
 
17
7.1
DESIGNATION OF BENEFICIARY
17
7.2
DEATH OF BENEFICIARY
17
7.3
INEFFECTIVE DESIGNATION
17



 



 
-i-
 
 
 

 



 
SECTION 8.
CHANGE IN CONTROL PROVISIONS
18
8.1
SUCCESSORS
18
8.2
AMENDMENT AND TERMINATION AFTER CHANGE IN CONTROL
18
 
SECTION 9.
 
GENERAL PROVISIONS
 
19
9.1
CONTRACTUAL OBLIGATION
19
9.2
UNSECURED INTEREST
19
9.3
“RABBI” TRUST
19
9.4
EMPLOYMENT/PARTICIPATION RIGHTS
19
9.5
NONALIENATION OF BENEFITS
20
9.6
SEVERABILITY
20
9.7
NO INDIVIDUAL LIABILITY
20
9.8
APPLICABLE LAW
20
 
SECTION 10.
 
PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
 
21
10.1
IN GENERAL
21
10.2
CLAIMS PROCEDURE
21
10.3
FINALITY OF DETERMINATION
21
10.4
DELEGATION OF AUTHORITY
21
10.5
EXPENSES
21
10.6
TAX WITHHOLDING
21
10.7
INCOMPETENCY
21
10.8
NOTICE OF ADDRESS
22
10.9
AMENDMENT AND TERMIANTINON
22
10.10
PLAN TO COMPLY WITH CODE SECTION 409A
22
 
SECTION 11
 
EXECUTION
 
23



 



 
-ii-
 
 
 

 



 
SCANA CORPORATION
 


 
EXECUTIVE DEFERRED COMPENSATION PLAN
 


 


 
SECTION 1.  ESTABLISHMENT AND PURPOSE
 
1.1           Establishment and History of the Plan. SCANA Corporation
established, effective as of January 1, 1987, the supplementary voluntary
deferred compensation plan for executives known as the “SCANA Corporation
Supplementary Voluntary Deferral Plan” (the “SVDP”).  SCANA Corporation also
established: (1) effective as of October 15, 1986, a deferred compensation plan
for executives known as the “SCANA Corporation Voluntary Deferral Plan” (the
“VDP”); and (2) effective as of December 18, 1996, a consolidated deferred
compensation plan for selected executives known as the “SCANA Corporation Key
Employee Retention Program” (“KERP”), which was a consolidation of various
individual agreements with executives, previously established.  The VDP, KERP,
and SVDP have been amended from time to time after their initial adoption for
various design and administrative changes.  Further, the VDP, KERP, and SVDP
were amended and restated effective as of December 18, 1996 to include
provisions applicable upon a Change in Control.  The VDP, KERP, and SVDP were
further amended and restated effective as of October 21, 1997 to include various
administrative provisions and to clarify certain provisions regarding a Change
in Control.
 


 
Effective as of July 1, 2000, the KERP was amended to provide a cash
balance-type benefit for all participants.  Effective as of July 1, 2001, the
KERP and VDP were amended and merged with and into this Plan, which was re-named
as the “SCANA Corporation Executive Deferred Compensation Plan” (hereinafter
called the “Plan”).  Effective as of January 1, 2002, the KERP cash balance-type
benefit was frozen and this Plan was amended and restated to include new
deferral opportunities as set forth herein.  Effective as of January 1, 2004,
this Plan was amended and restated to incorporate certain amendments and other
design based changes.  Effective as of January 1, 2007, this Plan was amended
and restated to eliminate gross-up payments.  Effective as of January 1, 2009,
this Plan was amended and restated to comply with the requirements of Code
Section 409A.  Effective as of December 31, 2009, this Plan is amended and
restated to remove references to the SCANA Corporation Key Executive Severance
Benefits Plan.
 

1.2           Description of the Plan.  This Plan is intended to constitute a
non-qualified deferred compensation plan which, in accordance with ERISA
Sections 201(2), 301(a)(3) and 401(a)(1), is unfunded and established primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees.
 


 
1.3           Purpose of the Plan.  The purpose of this Plan is to enable the
Company to attract and retain persons of outstanding competence, to provide
incentive benefits to a very select group of key management employees who
contribute materially to the continued growth, development, and future business
success of the Company, and to provide a means whereby certain amounts payable
by the Company to selected executives may be deferred to some future period.
 


 
 

 
 
1.4           Effective Date.  This amended and restated Plan is effective as of
December 31, 2009, except as otherwise specifically provided herein (including
in the appendices to the Plan) or in resolutions adopted by the Board or the
Committee.
 
-2-


SECTION 2.  DEFINITIONS
 
2.1           Definitions.  Whenever used herein, the following terms shall have
the meanings set forth below, unless otherwise expressly provided herein or
unless a different meaning is plainly required by the context, and when the
defined meaning is intended, the term is capitalized:
 


 
(a)           “Agreement” means a contract between an Eligible Employee and the
Company permitting the Eligible Employee to participate in the Plan and
delineating the benefits (if any) that are to be provided to the Eligible
Employee in lieu of or in addition to the benefits described under the terms of
this Plan.
 


 
(b)           “Additional Deferral” means the pre-tax deferrals of Excess
Compensation made by a Participant under this Plan of up to nineteen percent
(19%) of his Excess Compensation in accordance with Section 4.1(b).
 


 
(c)           “Basic Deferral” means the pre-tax deferrals of Excess
Compensation made by a Participant under this Plan of up to six percent (6%) of
his Excess Compensation in accordance with Section 4.1(a).
 
(d)           “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.
 


 
(e)           “Beneficiary” means any person or entity who, upon the
Participant’s death, is entitled to receive the Participant’s benefits under the
Plan in accordance with Section 7 hereof.
 


 
(f)           “Board” means the Board of Directors of the Corporation.
 


 
(g)           “Bonus Deferral” means the pre-tax deferrals of a distribution of
Performance Share Awards made by a Participant under this Plan of up to one
hundred percent (100%) of his Performance Share Award in accordance with Section
4.1(c).
 
(h)           “Change in Control” means a change in control of the Corporation
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Corporation is then subject to such reporting requirements; provided
that, without limitation, such a Change in Control shall be deemed to have
occurred if:
 


 
(i)           Any Person (as defined in Section 3(a)(9) of the Exchange Act and
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d)) is or becomes the Beneficial Owner, directly or indirectly, of
twenty five percent (25%) or more of the combined voting power of the
outstanding shares of capital stock of the Corporation;
 


 
(ii)           During any period of two (2) consecutive years (not including any
period prior to December 18, 1996) there shall cease to be a majority of the
Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose
 

-3-
 
 
 

 
election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved;

(iii)           The consummation of a merger or consolidation of the Corporation
with any other corporation, other than a merger or consolidation which would
result in the voting shares of capital stock of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting shares of capital stock of the
surviving entity) at least eighty percent (80%) of the combined voting power of
the voting shares of capital stock of the Corporation or such surviving entity
outstanding immediately after such merger or consolidation; or the shareholders
of the Corporation approve a plan of complete liquidation of the Corporation or
an agreement for the sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets; or
 


 
(iv)           The consummation of the sale of the stock of any subsidiary of
the Corporation designated by the Board as a “Material Subsidiary;” or the
shareholders of the Corporation approve a plan of complete liquidation of a
Material Subsidiary or an agreement for the sale or disposition by the
Corporation of all or substantially all of the assets of a Material Subsidiary;
provided that any event described in this subsection shall represent a Change in
Control only with respect to a Participant who has been exclusively assigned to
the affected Material Subsidiary.
 


 
(i)           “Code” means the Internal Revenue Code of 1986, as amended.
 


 
(j)           “Code Limitations” means the limitations imposed on deferrals
under and contributions to the Qualified Plan under Code Sections 401(a)(17),
401(k)(3), 401(m)(2), 402(g)(1), 415, and such other Code sections as the
Committee, in its sole discretion, may designate.
 


 
(k)           “Committee” means the Human Resources Committee of the Board.  Any
references in this Plan to the “Committee” shall be deemed to include references
to the designee appointed by the Committee under Section 10.4.
 


 
(l)           “Company” means the Corporation and any subsidiaries of the
Corporation and their successor(s) or assign(s) that adopt this Plan through
execution of Agreements with any of their Employees or otherwise.  When the term
“Company” is used with respect to an individual Participant, it shall refer to
the specific company at which the Participant is employed, unless otherwise
required by the context.
 

(m)           “Compensation” means the Participant’s Eligible Earnings (as
defined in the Qualified Plan), determined without regard to the limitation on
compensation otherwise required under Code Section 401(a)(17), and without
regard to any deferrals or the foregoing of compensation under this or any other
plan of deferred compensation maintained by the Company.
 


-4-
 
 
 

 
(n)           “Corporation” means SCANA Corporation, a South Carolina
corporation, or any successor thereto.
 
(o)           “EDCP Ledger” means the bookkeeping ledger account used to track
deferred amounts under the Plan together with credited earnings (or losses) that
reflect the Investment Options applicable with respect to each Participant’s
deferred amounts.  Each EDCP Ledger shall separately reflect the pre-2005 and
post-2004 deferrals and hypothetical earnings thereon, and the portion of the
post-2004 deferrals and hypothetical earnings thereon payable at a date certain
and the portion payable upon a Participant’s Termination of Employment (referred
to herein as a Participant’s “pre-2005 EDCP Ledger” and “post-2004 EDCP
Ledger”).  A Participant’s pre-2005 EDCP Ledger shall reflect amounts deferred
hereunder before January 1, 2005 (and the earnings credited thereon before, on
or after January 1, 2005) for which (i) the Participant had a legally binding
right as of December 31, 2004, to be paid the amount, and (ii) such right to the
amount was earned and vested as of December 31, 2004 and was credited to the
Participant’s EDCP Ledger hereunder.  Pre-2005 EDCP Ledgers are treated as
“grandfathered” for the purposes of Code Section 409A, and are governed by the
terms of the Plan in effect as of October 3, 2004.
 


 
(p)           “Eligible Employee” means an Employee who is eligible for awards
under the SCANA Corporation Long-Term Equity Compensation Plan.
 


 
(q)           “Employee” means a person who is actively employed by the Company
and who falls under the usual common law rules applicable in determining the
employer-employee relationship.
 


 
(r)           “Employer Matching Deferral” means the deferrals credited to
Participants’ EDCP Ledgers in accordance with Section 4.2.
 


 
(s)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
 


 
(t)           “Excess Compensation” means the Compensation otherwise payable to
an Eligible Employee in excess of the dollar limitation imposed under Code
Section 401(a)(17) (or such other dollar limitation as may be set by the
Committee in its sole discretion for any Year).
 


 
(u)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 


 
(v)           “Investment Options” means those hypothetical targeted investment
options designated by the Committee as measurements of the rate of return to be
credited to (or charged against) Participants’ EDCP Ledgers.
 


 
(w)           “Participant” means any Eligible Employee who is participating in
the Plan in accordance with the provisions herein set forth.  If a Participant
had previously deferred amounts credited to a EDCP Ledger and such Participant
is no longer eligible to participate hereunder (due to a Committee designation
of his ineligibility), he shall be covered under this Plan as an inactive
 


-5-
 
 
 

 
 
Participant.  Except for those provisions related to deferral opportunities,
references herein to a Participant shall be deemed to include references to such
inactive Participants, unless otherwise required by the context.
 


 
(x)           “Performance Share Award” means the amount payable from the
Performance Share Award portion of the SCANA Corporation Long-Term Equity
Compensation Plan to a Participant in a Year.
 


 
(y)           "Termination of Employment" means any termination of the
employment relationship from the Company and any affiliates and, with respect to
post-2004 EDCP Ledgers, any separation from service from the Company and its
affiliates as determined in a manner consistent with Code Section 409A and the
guidelines issued thereunder.
 


 
(z)           “Qualified Plan” means the SCANA Corporation Stock
Purchase-Savings Plan, as amended from time to time.
 


 
(aa)           “Year” means the calendar year.
 


 
2.2           Gender and Number.  Except when otherwise indicated by the
context, any masculine terminology used herein also shall include the feminine
and the feminine shall include the masculine, and the use of any term herein in
the singular may also include the plural and the plural shall include the
singular.
 

-6-
 
 
 

 

SECTION 3.  ELIGIBILITY AND PARTICIPATION
 
3.1           Eligibility.  An Eligible Employee shall become eligible to
participate in this Plan as follows:
 


 
(a)           To be eligible to participate in this Plan for purposes of making
Basic Deferrals or Additional Deferrals (and to benefit from Employer Matching
Deferrals) for any Year, the Eligible Employee must earn Compensation during
that Year in excess of the applicable dollar limitation on compensation under
Code Section 401(a)(17) (or such other dollar limitation as may be set by the
Committee in its sole discretion for any Year before the beginning of such Year)
and the Eligible Employee must have elected to defer the maximum allowable
pre-tax deferrals under the Qualified Plan for the Year.
 


 
(b)           Eligible Employees are automatically eligible to participate in
this Plan for purposes of making Bonus Deferrals.
 


 
(c)           All Eligible Employees will be required, as a condition of
participation, to execute such written participation agreements as required by
the Committee from time to time.
 


 
3.2           Participation.  An Employee who meets the eligibility requirements
of Section 3.1 may become a Participant in this Plan by electing to defer a
portion of his Excess Compensation or Performance Share Award on such form and
in such manner as determined by the Committee pursuant to Section 4.  Eligible
Employees who are participants in the Qualified Plan may automatically be deemed
to have elected to defer a portion of their Excess Compensation hereunder in
accordance with Section 4.
 


 
3.3           Continued Participation.  Once an Eligible Employee becomes a
Participant, he shall continue to be eligible to participate for all future
years until his Termination of Employment or death or unless and until the
Committee shall designate that individual as ineligible to participate. If a
Participant becomes ineligible to participate for future deferrals under this
Plan, he shall retain all the rights described under this Plan with respect to
deferrals previously made while an active Participant.
 

-7-
 
 
 

 

SECTION 4. DEFERRALS
 
4.1           Deferral Election.  Subject to the conditions set forth in this
Plan, a Participant may elect to defer amounts hereunder as follows:
 


 
(a)           Basic Deferrals.  An Eligible Employee may elect to defer Basic
Deferrals under this Plan in whole percentages up to six percent (6%) of his
Excess Compensation.
 


 
(b)           Additional Deferrals. An Eligible Employee may elect to defer
Additional Deferrals under this Plan in whole percentages up to nineteen percent
(19%) of his Excess Compensation.
 


 
(c)           Bonus Deferrals.  An Eligible Employee may elect to defer under
this Plan, in whole percentages, up to one hundred percent (100%) of his
Performance Share Award otherwise payable for a Year, as a Bonus Deferral.
 


 
(d)           Deferral Procedures for Basic and Additional Deferrals. Except as
provided in Section 4.1(f), all elections under Section 4.1(a) and Section
4.1(b) must be made at such time and in such manner as specified by the
Committee prior to the beginning of the Year in which such Excess Compensation
is otherwise earned.  The Committee is permitted but not required to establish
deferral procedures pursuant to which Participants are eligible to make separate
deferral elections with respect to base salary and short-term incentive
awards.  Once a Basic Deferral or Additional Deferral election is made (or
deemed to be made) for a Year, it shall remain in effect for all future Excess
Compensation otherwise payable in all future pay periods during that Year.  Such
election shall also remain in effect for future Years unless affirmatively
changed by the Participant in accordance with the terms of the Plan and the
procedures implemented hereunder prior to the beginning of such Year.  Eligible
Employee Basic Deferrals and Additional Deferrals shall be credited to the
Participant’s EDCP Ledger(s) at such times and in such manner as determined by
the Committee, in its sole discretion, but no less frequently than monthly.
 
 
(e)           Deferral Procedures for Bonus Deferrals.  Elections made under
Section 4.1(c) must be made no later than June 30 of the first Year of the
three-Year award cycle established under the Performance Share Award portion of
the SCANA Corporation Long-Term Equity Compensation Plan, and shall apply to the
Participant’s award that is otherwise payable, if at all, in the Year following
the end of the three-Year award cycle; provided that in order to be eligible to
make the election by such June 30 date, the Participant continuously performs
services from the beginning of the performance period through the date on which
the election is made.  Any such Bonus Deferral election shall also apply with
respect to awards payable in future Years of such three-Year award cycle unless
affirmatively changed by the Participant in accordance with the procedures
established by the Committee prior to June 30 of any of the Years in the
three-Year award cycle applicable to such award with respect to which a change
is requested.  Any Bonus Deferral election shall also apply with respect to
awards payable pursuant to future three-Year award cycles unless affirmatively
changed by the Participant in accordance with the terms of the Plan and the
procedures implemented hereunder prior to June 30 of the first Year of the
future three-Year award cycle.  Eligible Employee Bonus Deferrals shall be
credited to the Participant’s EDCP Ledger(s) in


-8-
 
 
 

 
 
such manner as determined by the Committee, in its sole discretion, but no later
than as of the last business day of the month following the month in which the
Participant’s Performance Share Award is otherwise payable.
 


 
(f)           Deferral Procedures for Newly Eligible Employees.  In the case of
a person who first becomes an Eligible Employee during a Year (and is not
eligible for any other plan with which this Plan is aggregated for purposes of
Code Section 409A), elections under Section 4.1(a), 4.1(b), and 4.1(c) for such
Year must be made within 30 days of the date the Employee becomes an Eligible
Employee, and shall apply only to amounts paid for services to be performed
after the date of such election.
 


 
4.2           Crediting of Employer Matching Deferrals.  Any Participant who has
elected to make a deferral under Section 4.1(a) or 4.1(b) for a Plan Year will
be credited with an Employer Matching Deferral for such Plan Year of an amount
equal to such deferral, provided that the total amount of a Participant’s
Employer Matching Deferral for any Plan Year shall not exceed an amount equal to
6% of the Participant’s Excess Compensation.  Such Employer Matching Deferrals
shall be credited to the Participant’s “Termination of Employment” EDCP Ledger
at such times and in such manner as the Committee, in its sole discretion
determines, but no less frequently than monthly.
 


 
4.3           Deferral Period.  With respect to deferrals made in accordance
with Section 4.1, each Participant may elect the deferral period for each
separate deferral.  Subject to the modification of deferral date provisions of
Section 4.5 and the acceleration provisions of Section 6, a Participant may
elect to defer his Basic Deferrals, Additional Deferrals, and Bonus Deferrals
until his Termination of Employment or until a date certain; provided, however,
that any post-2004 deferrals must have the same date certain.  All such
deferrals are subject to the establishment of EDCP Ledgers in accordance with
Section 5.1 and any additional limitations that the Committee in its sole
discretion may choose to apply (which limitations shall be applied in accordance
with Code Section 409A with respect to post-2004 EDCP Ledgers).
 


 
Notwithstanding any “date certain” deferral period election otherwise made by a
Participant (or any modification thereof under Section 4.5), and except as
otherwise provided in Section 4.4(b) in connection with a modification of the
form of distribution for post-2004 EDCP Ledger(s), payments of deferred amounts
hereunder shall be paid or begin to be paid as soon as practicable following the
earliest to occur of:
 


 
(a)           Death,
 


 
(b)           Disability, as defined by the Long-Term Disability provisions of
the SCANA Corporation Health and Disability Plan (but only for pre-2005 EDCP
Ledgers), or
 


 
(c)           Termination of Employment for any reason, subject to the rules in
Section 6.6 applicable to Specified Employees.
 


-9-
 
 
 

 

 
4.4           Form of Payment of Deferred Amounts.  At the same time as the
election made pursuant to Section 4.1 and Section 4.3, and subject to the
acceleration provisions of Section 6, each Participant must also elect the
manner in which his deferred amounts will be paid.
 


 
(a)           Mandatory Single Sum Cash Payments.  All amounts that are to be
paid at a date certain prior to a Participant’s Termination of Employment,
death, or Disability (but only for pre-2005 EDCP Ledgers) must be paid in the
form of a single sum cash payment.  Also, except as provided in Section 4.4(b),
all deferred amounts otherwise payable upon a Participant’s Termination of
Employment, death, or Disability (but only for pre-2005 EDCP Ledgers) shall be
paid in the form of a single sum cash payment.
 


 
(b)           Optional Forms of Distribution.  In lieu of a single sum cash
payment, a Participant may elect to have all amounts payable hereunder on
account of Termination of Employment after his attainment of age 55, death while
employed and after attainment of age 55, or Termination of Employment due to
Disability (but only for pre-2005 EDCP Ledgers), paid in the form of annual
installment payments over a period not to exceed five (5) years for the
post-2004 EDCP Ledger (fifteen (15) years for pre-2005 EDCP Ledgers) commencing
as soon as practicable after such Termination of Employment, death or Disability
(only for pre-2005 EDCP Ledgers).  If a Participant’s benefit hereunder is to be
paid in installments, the amount of each payment shall be equal to the amount
credited to the Participant’s EDCP Ledger at the time of payment multiplied by a
fraction, the numerator of which is one and the denominator of which is the
number of installment payments remaining.  A Participant may elect to change his
election as to the form of payment of deferred amounts at any time before his
Termination of Employment; provided, however, that an election as to a form of
payment shall not be valid unless it has been in effect for at least twelve (12)
months before the Participant’s Termination of Employment, death or Disability
(only for pre-2005 EDCP Ledgers) and, for post-2004 EDCP Ledgers, the
Participant postpones the commencement date for five years beyond the date
payment would otherwise have commenced in the absence of the election.  If an
election otherwise made is not effective because it was not in effect for at
least twelve (12) months before the Participant’s Termination of Employment,
death or Disability (but only for pre-2005 EDCP Ledgers), the last valid
distribution election shall be effective or, in the absence of a valid election,
all amounts shall be paid in the form of a single sum cash payment.  Unless
specifically elected otherwise, payments of all deferred amounts will be made in
a single lump sum cash payment paid as soon as practicable after the conclusion
of the applicable deferral period pursuant to Section 4.3.
 


 
4.5           Modification of Deferral Date.  A Participant may request that the
Committee approve a modification to his “date certain” deferral, as follows:
 


 
(a)           A Participant may request that the Committee approve an additional
deferral period of at least 60 months for the post-2004 EDCP Ledger (at least
twelve (12) months for the pre-2005 EDCP Ledger) with respect to any amount that
was initially deferred to a “date certain” EDCP Ledger.  Any such request must
be made, in accordance with such procedures established by the Committee, in its
discretion, at least twelve (12) months before the expiration of the date
certain deferral period for the deferred amount for which an additional deferral
election is requested.  Notwithstanding the foregoing, if a Participant had
previously deferred amounts to a “Termination


-10-
 
 
 

 
 
of Employment” EDCP Ledger and subsequently elected to accelerate the
distribution of all or part of such amounts attributable to pre-2005 EDCP
Ledgers to a date certain, pursuant to Section 6.4(b), that election is
irrevocable and the Participant may not make any further deferral elections with
respect to such amounts.
 


 
(b)           A Participant may request, in accordance with such procedures
established by the Committee, in its discretion, that the Committee approve a
modified deferral date for the Participant’s “date certain” pre-2005 EDCP Ledger
as long as the modified deferral date is no earlier than twelve (12) months from
the date of such election and the original date certain to which amounts were
deferred is not within twelve (12) months from the date of such modification
election.
 


 

-11-
 
 
 

 

SECTION 5.  EDCP LEDGERS – DEFERRED COMPENSATION ACCOUNTS
 
5.1           Participant Accounts.  The Committee shall establish and maintain
for each Participant a bookkeeping account or accounts to track deferrals made
by such Participant.  Such accounts shall be referred to herein as “EDCP
Ledgers.”  Deferred amounts shall be credited to each Participant’s EDCP
Ledger(s) at such times as required under Section 4.  Effective as of January 1,
2002, no more than two EDCP Ledgers may be established at any time for any
Participant reflecting amounts deferred to a date certain (the Participant’s
“date certain” EDCP Ledger) separately from amounts initially deferred to
Termination of Employment (the Participant’s “Termination of Employment” EDCP
Ledger).  Each such EDCP Ledger shall separately reflect the pre-2005 deferrals
and post-2004 deferrals.  Once amounts are completely paid from the
Participant’s “date certain” EDCP Ledger, the Participant may establish a new
“date certain” EDCP Ledger for future deferrals.  In addition to deferrals
otherwise provided for under Section 4, any Participant’s cash balance account
amounts transferred to this Plan from the KERP shall be credited to the
Participant’s pre-2005 “Termination of Employment” EDCP Ledger.
 


 
5.2           Hypothetical Earnings. Additional amounts shall be credited to (or
deducted from) a Participant’s EDCP Ledgers to reflect the hypothetical earnings
(or losses) that would have been experienced had the deferred amounts been
invested in the Investment Options selected by the Participant pursuant to his
investment election.  The Committee shall establish such procedures as it deems
necessary, in its sole discretion, to allow Participants the ability to
designate that all or a portion of amounts deferred to their EDCP Ledgers be
hypothetically invested among the Investment Options.  The Committee is
authorized to select an Investment Option to serve as a default Investment
Option in the absence of an actual election by any Participant.  All amounts
credited to Participants’ EDCP Ledgers shall continue to be hypothetically
invested among the Investment Options until such amounts are paid in full to the
Participant (or his Beneficiary). Notwithstanding the foregoing, and subject to
Section 9.2, no Participant shall have a right to designate the specific actual
investment of deferred amounts.
 


 
5.3           Charges Against Accounts.  There shall be charged against each
Participant’s account any payments made to the Participant or to his Beneficiary
in accordance with Section 6 hereof.
 

-12-
 
 
 

 

SECTION 6.  PAYMENT OF DEFERRED AMOUNTS
 
6.1           Payment of Deferred Amounts.  Payment of a Participant’s EDCP
Ledger(s), including accumulated hypothetical earnings (or losses), shall be
paid in cash commencing with the conclusion of the deferral period otherwise
provided in Section 4.  The payments shall be made in the manner selected by the
Participant under Section 4.4.  The amount of any annual installment payment
shall equal the Participant’s distributable EDCP Ledger(s), determined as of the
last day of the month preceding the payment date multiplied by a fraction, the
numerator of which is one and the denominator of which is the number of
installment payments remaining to be paid.
 


 
6.2           Acceleration of Payments.  Notwithstanding the deferral period
otherwise applicable to deferred amounts hereunder:
 


 
(a)           if a Participant dies after commencement of installment payments
and prior to the payment of all amounts credited to his EDCP Ledger(s), the
balance of any amount payable shall continue to be paid in installment
distributions, unless:
 


 
(i)           with respect to pre-2005 EDCP Ledgers only, the Participant’s
Beneficiary is not a natural person (or a trust, the beneficiary of which is a
natural person);
 


 
(ii)           the Participant’s Beneficiary elects to accelerate the amounts
remaining to be paid, pursuant to Section 6.3 or Section 6.4 (with respect to
pre-2005 EDCP Ledgers); or
 


 
(iii)           if a Participant dies after commencement of installment payments
and prior to the payment of all amounts credited to his EDCP Ledger(s), the
balance of any amount payable with respect to post-2004 EDCP Ledger(s) shall be
paid in a lump sum; and
 


 
(b)           if the total amount payable from a Participant’s pre-2005 EDCP
Ledger(s) is less than $5,000 ($100,000 for post-2004 Ledger(s)) at the time for
payment specified, such amount shall be paid in a lump sum.
 


 
6.3           Unforeseeable Emergency.  At any time before the time an amount is
otherwise payable hereunder, a Participant (or the Participant’s Beneficiary)
may request, pursuant to such procedures prescribed by the Committee in its sole
discretion, a single sum cash distribution of all or a portion of the amounts
credited to his EDCP Ledger(s) due to the Participant’s (or the Beneficiary’s)
severe financial hardship, subject to the following requirements set forth in
this Section 6.3.  The rules set forth in this Section 6.3 govern distributions
of post-2004 EDCP Ledgers in the case of an unforeseeable
emergency.  Distributions of pre-2005 EDCP Ledgers in the case of an
unforeseeable emergency shall be governed by terms of the Plan in effect as of
October 3, 2004.
 


 
(a)           Such distribution shall be made, in the sole discretion of the
Committee, in the case of an unforeseeable emergency, which shall be limited to
a severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary, or of a Participant’s dependent (as defined in Code Section 152,


-13-
 
 
 

 
 
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)), loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  Examples of events that may constitute an unforeseeable
emergency include the imminent foreclosure of or eviction from the Participant’s
primary residence; the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication; and the need to pay for the funeral expenses of the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)).
 
 
 
 
(b)           Whether a Participant is faced with an unforeseeable emergency
will be determined based on the relevant facts and circumstances of each case,
but, in any case, a distribution on account of an unforeseeable emergency may
not be made to the extent that such emergency is or may be relieved:
 


 
(i)           through reimbursement or compensation by insurance or otherwise,
 


 
(ii)           by liquidation of the individual’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
 


 
(iii)           by cessation of deferrals under the Plan.
 


 
Examples of circumstances that are not considered to be unforeseeable
emergencies include the need to send an individual’s child to college or the
desire to purchase a home.
 


 
(c)           In all events, the amount available for distribution on account of
an unforeseeable emergency pursuant to this Section 6.3 shall be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution), and shall be
determined in accordance with Code Section 409A and the regulations
thereunder.  The Committee may require such evidence of the individual’s severe
financial hardship as it deems appropriate.  The Committee shall consider any
requests for payment under this Section 6.3 in accordance with the standards of
interpretation described in Code Section 409A and the regulations and other
guidance thereunder.
 


 
(d)           All distributions under this Section 6.3 shall be made from the
Participant’s EDCP Ledger(s) as soon as practicable after the Committee has
approved the distribution and the amounts credited to the Participant’s EDCP
Ledger(s) shall be reduced on a pro rata basis among his elected Investment
Options to reflect the accelerated distribution.
 


 
6.4           Acceleration Subject to Substantial Limitations.  At any time
before an amount is otherwise payable hereunder, a Participant (or the
Participant’s Beneficiary) may request, pursuant to such procedures prescribed
by the Committee in its sole discretion, that an


-14-
 
 
 

 
 
accelerated distribution of all or a portion of the amounts credited to his
pre-2005 EDCP Ledger(s) be made pursuant to the following provisions:
 


 
(a)           An individual may accelerate all or any portion of his pre-2005
EDCP Ledger(s) and have such amount paid in the form of a single sum cash
payment as soon as practicable after receipt of such request by the Committee,
provided, however, that an amount equal to ten percent (10%) of the amount
requested by the Participant will be forfeited from the Participant’s EDCP
Ledger(s) immediately prior to such payment.
 


 
(b)           In lieu of (or in addition to) any acceleration payment under
Section 6.4(a) above, an individual may elect to accelerate the payment of all
or any portion of the amounts otherwise payable from his pre-2005 EDCP
Ledger(s), provided that:
 


 
(i)           the accelerated amounts are not otherwise payable within twelve
(12) months of the date of such election;
 


 
(ii)           the accelerated amounts must be paid in the form of a single sum
cash payment at the date specified by the individual; and
 


 
(ii)           the accelerated payment may not be paid any earlier than twelve
(12) months after the date such acceleration election is received by the
Committee.
 


 
(c)           No individual may make more than two acceleration elections with
respect to the individual’s pre-2005 EDCP Ledger(s) in any Year.
 


 
(d)           All distributions under this Section 6.4 shall be made from the
Participant’s pre-2005 EDCP Ledger(s) in a single sum cash payment as soon as
practicable after the date approved by the Committee and the amounts credited to
the Participant’s pre-2005 EDCP Ledger(s) shall be reduced on a pro rata basis
among his elected Investment Options to reflect the accelerated distribution.
 


 
6.5           Committee Modification of Installment Distribution
Options.  Notwithstanding anything to the contrary in this Plan, the Committee,
in its sole discretion, may choose to accelerate any installment distribution
amounts otherwise payable hereunder from pre-2005 Ledgers to a Participant (or
Beneficiary), with or without the consent of the Participant (or Beneficiary).
 


 
6.6           Delay in Distribution for Specified Employees.  Notwithstanding
anything to the contrary in this Plan, if the Participant is a “specified
employee,” as determined in accordance with procedures adopted by the
Corporation that reflect the requirements of Code Section 409A(a)(2)(B)(i),
distribution of the post-2004 EDCP Ledgers which is made on account of the
Participant’s Termination of Employment shall be deferred until the earlier of
(i) first day of the seventh month following the Participant’s Termination of
Employment (without regard to whether the Participant is reemployed on that
date) or (ii) the date of the Participant’s death.


-15-
 
 
 

 


 
6.7           Compliance with Domestic Relations Order.  Notwithstanding
anything to the contrary in this Plan, a distribution shall be made from the
Participant's EDCP Ledgers to an individual other than the Participant to the
extent necessary to comply with a domestic relations order (as defined in Code
Section 414(p)(1)(B)).
 

-16-
 
 
 

 



 
SECTION 7.  BENEFICIARY DESIGNATION
 
7.1           Designation of Beneficiary.  A Participant shall designate a
Beneficiary or Beneficiaries who, upon the Participant’s death, are to receive
the amounts that otherwise would have been paid to the Participant.  All
designations shall be in writing and signed by the Participant.  The designation
shall be effective only if and when delivered to the Corporation during the
lifetime of the Participant.  The Participant also may change his Beneficiary or
Beneficiaries by a signed, written instrument delivered to the Corporation.  The
payment of amounts shall be in accordance with the last unrevoked written
designation of Beneficiary that has been signed and delivered to the
Corporation.  All Beneficiary designations shall be addressed to the Secretary
of SCANA Corporation and delivered to his office.
 


 
7.2           Death of Beneficiary.
 


 
(a)           In the event that all of the Beneficiaries named in Section 7.1
predecease the Participant, the amounts that otherwise would have been paid to
said Beneficiaries shall, where the designation fails to redirect to alternate
Beneficiaries in such circumstance, be paid to the Participant’s estate as the
alternate Beneficiary.
 


 
(b)           In the event that two or more Beneficiaries are named, and one or
more but less than all of such Beneficiaries predecease the Participant, each
surviving Beneficiary shall receive any dollar amount or proportion of funds
designated or indicated for him per the designation of Section 7.1, and the
dollar amount or designated or indicated share of each predeceased Beneficiary
which the designation fails to redirect to an alternate Beneficiary in such
circumstance shall be paid to the Participant’s estate as an alternate
Beneficiary.
 


 
7.3           Ineffective Designation.
 


 
(a)           In the event the Participant does not designate a Beneficiary, or
if for any reason such designation is entirely ineffective, the amounts that
otherwise would have been paid to the Beneficiary shall be paid to the
Participant’s estate as the alternate Beneficiary.
 


 
(b)           In the circumstance that designations are effective in part and
ineffective in part, to the extent that a designation is effective, distribution
shall be made so as to carry out as closely as discernable the intent of the
Participant, with result that only to the extent that a designation is
ineffective shall distribution instead be made to the Participant’s estate as an
alternate Beneficiary.
 

-17-
 
 
 

 

SECTION 8.  CHANGE IN CONTROL PROVISIONS
 
8.1           Successors.  Notwithstanding anything in this Plan to the
contrary, upon the occurrence of a Change in Control, the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
or otherwise) of all or substantially all of the business and/or assets of the
Company or of any division or subsidiary thereof to expressly assume and agree
to perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place, subject
to the remaining provisions of this Section 8.1.  Participants shall become
entitled to benefits hereunder in accordance with the terms of this Plan based
on amounts credited to each Participant’s EDCP Ledger(s) as of the date of such
Change in Control plus accumulated hypothetical earnings (or losses)
attributable thereto (adjusted to reflect any change from the most recent EDCP
Ledger calculation to the end of the month prior to the month such amounts are
distributed to each Participant, based on the Investment Options in effect at
such time).  In the case of any Change in Control, any successor to the Company
shall not be required to provide for additional deferral of benefits beyond the
date of such Change in Control except as required under Code Section 409A.
 


 
8.2           Amendment and Termination After Change in
Control.  Notwithstanding the foregoing, and subject to this Section 8, no
amendment, modification or termination of the Plan may be made, and no
Participants may be added to the Plan, upon or following a Change in Control if
it would have the effect of reducing any benefits earned (including optional
forms of distribution) by any Participant prior to such Change in Control
without the written consent of all of the Plan’s Participants covered by the
Plan at such time.  In all events, however, the Corporation reserves the right
to amend, modify or delete the provisions of Section 8 at any time prior to a
Change in Control, pursuant to a Board resolution adopted by a vote of
two-thirds (2/3) of the Board members then serving on the Board.
 

-18-
 
 
 

 

SECTION 9.  GENERAL PROVISIONS
 
9.1           Contractual Obligation.  It is intended that the Corporation is
under a contractual obligation to make payments from a Participant’s account
when due.  Payment of account balances shall be made out of the general funds of
the Corporation as determined by the Board without any restriction of the assets
of the Corporation relative to the payment of such contractual obligations; the
Plan is, and shall operate as, an unfunded plan.
 


 
9.2           Unsecured Interest.  No Participant or Beneficiary shall have any
interest whatsoever in any specific asset of the Corporation.  To the extent
that any person acquires a right to receive payment under this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Corporation.
 


 
9.3           “Rabbi” Trust.  In connection with this Plan, the Board has
established a grantor trust (known as the “SCANA Corporation Executive Benefit
Plan Trust” and referred to herein as the “Trust”) for the purpose of
accumulating funds to satisfy the obligations incurred by the Corporation under
this Plan (and such other plans and arrangements as determined from time to time
by the Corporation).  At any time prior to a Change in Control, as that term is
defined in such Trust, the Corporation may transfer assets to the Trust to
satisfy all or part of the obligations incurred by the Corporation under this
Plan, as determined in the sole discretion of the Committee, subject to the
return of such assets to the Corporation at such time as determined in
accordance with the terms of such Trust.  Notwithstanding the establishment of
the Trust, the right of any Participant to receive future payments under the
Plan shall remain an unsecured claim against the general assets of the
Corporation.
 


 
9.4           Employment/Participation Rights.
 


 
(a)           Nothing in the Plan shall interfere with or limit in any way the
right of the Company to terminate any Participant’s employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.
 


 
(b)           Nothing in the Plan shall be construed to be evidence of any
agreement or understanding, express or implied, that the Company will continue
to employ a Participant in any particular position or at any particular rate of
remuneration.
 


 
(c)           No employee shall have a right to be selected as a Participant,
or, having been so selected, to be selected again as a Participant.
 


 
(d)           Nothing in this Plan shall affect the right of a recipient to
participate in and receive benefits under and in accordance with any pension,
profit-sharing, deferred compensation or other benefit plan or program of the
Company.


-19-
 
 
 

 


 
9.5           Nonalienation of Benefits.
 


 
(a)           Subject to Section 6.7, no right or benefit under this Plan shall
be subject to anticipation, alienation, sale, assignment, pledge, encumbrance,
or change, and any attempt to anticipate, alienate, sell, assign, pledge,
encumber or change the same shall be void; nor shall any such disposition be
compelled by operation of law.
 


 
(b)           No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
benefits under the Plan.
 


 
(c)           If any Participant or Beneficiary hereunder should become bankrupt
or attempt to anticipate, alienate, sell, assign, pledge, encumber, or change
any right or benefit hereunder (other than as permitted in Section 6.7, then
such right or benefit shall, in the sole discretion of the Committee, cease, and
the Committee shall direct in such event that the Corporation hold or apply the
same or any part thereof for the benefit of the Participant or Beneficiary in
such manner and in such proportion as the Committee may deem proper.
 


 
9.6           Severability.  If any particular provision of the Plan shall be
found to be illegal or unenforceable for any reason, the illegality or lack of
enforceability of such provision shall not affect the remaining provisions of
the Plan, and the Plan shall be construed and enforced as if the illegal or
unenforceable provision had not been included.
 


 
9.7           No Individual Liability.  It is declared to be the express purpose
and intention of the Plan that no liability whatsoever shall attach to or be
incurred by the shareholders, officers, or directors of the Corporation or any
representative appointed hereunder by the Corporation, under or by reason of any
of the terms or conditions of the Plan.
 


 
9.8           Applicable Law.  This Plan shall be governed by and construed in
accordance with the laws of the State of South Carolina except to the extent
governed by applicable federal law (including the requirements of Code Section
409A).
 

-20-
 
 
 

 

SECTION 10.  PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
 
10.1           In General.  This Plan shall be administered by the Committee,
which shall have the sole authority, in its sole discretion, to construe and
interpret the terms and provisions of the Plan and determine the amount, manner
and time of payment of any benefits hereunder.  The Committee shall maintain
records, make the requisite calculations and disburse payments hereunder, and
its interpretations, determinations, regulations and calculations shall be final
and binding on all persons and parties concerned.  The Committee may adopt such
rules as it deems necessary, desirable or appropriate in administering this Plan
and the Committee may act at a meeting, in a writing without a meeting, or by
having actions otherwise taken by a member of the Committee pursuant to a
delegation of duties from the Committee.
 


 
10.2           Claims Procedure.  Any person dissatisfied with the Committee’s
determination of a claim for benefits hereunder must file a written request for
reconsideration with the Committee.  This request must include a written
explanation setting forth the specific reasons for such reconsideration.  The
Committee shall review its determination promptly and render a written decision
with respect to the claim, setting forth the specific reasons for such denial
written in a manner calculated to be understood by the claimant.  Such claimant
shall be given a reasonable time within which to comment, in writing, to the
Committee with respect to such explanation.  The Committee shall review its
determination promptly and render a written decision with respect to the
claim.  Such decision upon matters within the scope of the authority of the
Committee shall be conclusive, binding, and final upon all claimants under this
Plan.
 


 
10.3           Finality of Determination.  The determination of the Committee as
to any disputed questions arising under this Plan, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all persons.
 


 
10.4           Delegation of Authority.  The Committee may, in its discretion,
delegate its duties to an officer or other Employee of the Company, or to a
committee composed of officers or Employees of the Company.
 


 
10.5           Expenses.  The cost of payment from this Plan and the expenses of
administering the Plan shall be borne by the Corporation.
 


 
10.6           Tax Withholding.  The Corporation shall have the right to deduct
from all payments made from the Plan any federal, state, or local taxes required
by law to be withheld with respect to such payments.
 


 
10.7           Incompetency.  Any person receiving or claiming benefits under
the Plan shall be conclusively presumed to be mentally competent and of age
until the Committee receives written notice, in a form and manner acceptable to
it, that such person is incompetent or a minor, and that a guardian,
conservator, statutory committee under the South Carolina Code of Laws, or other
person legally vested with the care of his estate has been appointed.  In the
event that the Committee finds that any person to whom a benefit is payable
under the Plan is unable to properly care for his affairs, or is a minor, then
any payment due (unless a prior claim therefor shall have been made by a


-21-
 
 
 

 
 
duly appointed legal representative) may be paid to the spouse, a child, a
parent, or a brother or sister, or to any person deemed by the Committee to have
incurred expense for the care of such person otherwise entitled to payment.
 


 
In the event a guardian or conservator or statutory committee of the estate of
any person receiving or claiming benefits under the Plan shall be appointed by a
court of competent jurisdiction, payments shall be made to such guardian or
conservator or statutory committee provided that proper proof of appointment is
furnished in a form and manner suitable to the Committee.  Any payment made
under the provisions of this Section 10.7 shall be a complete discharge of
liability therefor under the Plan.
 


 
10.8           Notice of Address.  Any payment made to a Participant or to his
designated Beneficiary at the last known post office address of the distributee
on file with the Corporation, shall constitute a complete acquittance and
discharge to the Corporation and any director or officer with respect thereto,
unless the Corporation shall have received prior written notice of any change in
the condition or status of the distributee.  Neither the Corporation nor any
director or officer shall have any duty or obligation to search for or ascertain
the whereabouts of the Participant or his designated Beneficiary.
 


 
10.9           Amendment and Termination.  The Corporation expects the Plan to
be permanent but, because future conditions affecting the Corporation cannot be
anticipated or foreseen, the Corporation reserves the right to amend, modify, or
terminate the Plan at any time by action of its Board, subject to Section 8.2
and subject to the requirements of Code Section 409A with respect to post-2004
EDCP Ledgers; provided, however, that any such action shall not diminish
retroactively any amounts, both deferred amounts and any hypothetical earnings
(or losses) thereon, which have been credited to any Participant’s EDCP
Ledger(s).  If the Board amends the Plan to cease future deferrals hereunder or
terminates the Plan, the Board may, in its sole discretion, direct that the
value of each Participant’s EDCP Ledger(s) be paid to each Participant (or
Beneficiary, if applicable) in an immediate lump sum payment; provided, however,
that in the case of any post-2004 EDCP Ledger(s), the requirements of
Reg. § 1.409A-3(j)(4)(ix) are met.  In the absence of any such direction from
the Board, the Plan shall continue as a “frozen” plan under which no future
deferrals will be recognized unless required under Code Section 409A (however,
hypothetical earnings (or losses) shall continue to be recognized in accordance
with the Investment Options that continue to be made available under the Plan)
and each Participant’s benefits shall be paid in accordance with the otherwise
applicable terms of the Plan.
 


 
10.10           Plan to Comply with Code Section 409A.  Notwithstanding any
provision to the contrary in this Plan, each provision of this Plan shall be
interpreted to permit deferrals of Excess Compensation and the payment of
deferred amounts in accordance with Code Section 409A and any provision that
would conflict with such requirements shall not be valid or enforceable.
 

-22-
 
 
 

 

SECTION 11.  EXECUTION
 
IN WITNESS WHEREOF, the Corporation has caused this SCANA Corporation Executive
Deferred Compensation Plan to be executed by its duly authorized officer this
31st day of December, 2009, to be effective as of the dates specified herein.
 


 
SCANA CORPORATION
 


 
By: /s/J. P. Hudson        
                                                                
 
Title:  VP – HR        
                                                                
 
ATTEST:
 


 
/s/Gina Champion                                                               
 
Secretary
 


 


 


 


 


 


 

-23-
 
 
 

 
